1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3        Plaintiff-Appellee,

 4 v.                                                                        NO. 27,367

 5 YOLANDA CANDELARIA,

 6        Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 John Dean, District Judge

 9 Gary K. King, Attorney General
10 Katherine Zinn, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Hugh W. Dangler, Chief Public Defender
14 Kathleen T. Baldridge, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant
17                              MEMORANDUM OPINION

18 VIGIL, Judge.

19        Convicted of receiving stolen property with a value over $2500, contrary to

20 NMSA 1978, Section 30-16-11(A), (G) (1987) (amended 2006), Defendant appeals.

21 She asserts: (1) there was insufficient evidence to prove that she knew or believed the

22 property to be stolen or that the value of the property exceeded $2500; (2) there was
 1 fundamental error in failing to instruct the jury on the definition of “market value”;

 2 and (3) there was abuse of discretion in denying her motion for a new trial based on

 3 newly discovered evidence. We affirm.

 4 BACKGROUND

 5        Victim’s camper trailer was stolen from his property in July 2005. A police

 6 detective discovered the trailer on Defendant’s property the following month.

 7 Defendant was charged with one count of receiving stolen property, and the jury

 8 found her guilty. Defendant’s motion for a new trial on the basis of newly discovered

 9 evidence was then denied and this appeal followed.

10 DISCUSSION

11 1.     Sufficiency of the Evidence

12        Defendant asserts that insufficient evidence was presented to prove two

13 essential elements: (1) that Defendant knew or believed that the trailer was stolen; and

14 (2) that the market value of the trailer was over $2500. The State bears the burden of

15 offering “sufficient evidence to prove each element of the crime charged, beyond a

16 reasonable doubt.” State v. Baca, 1997-NMSC-059, ¶ 13, 124 N.M. 333, 950 P.2d

17 776. “The evidentiary burden imposed on the State as a matter of due process is the

18 production of evidence into the record, from which a rational fact-finder could find

19 the facts necessary to support each element of the crime charged.” Id. “In reviewing

20 the sufficiency of evidence used to support a conviction, we resolve all disputed facts

                                              2
 1 in favor of the State, indulge all reasonable inferences in support of the verdict, and

 2 disregard all evidence and inferences to the contrary.” State v. Rojo, 1999-NMSC-

 3 001, ¶ 19, 126 N.M. 438, 971 P.2d 829.

 4 (A)    Knowledge of Stolen Property

 5        “A person has knowledge of stolen property if he or she either (1) actually

 6 knows the property is stolen, (2) believes the property is stolen, or (3) has his or her

 7 suspicions definitely aroused and refuses to investigate for fear of discovering that the

 8 property is stolen.” State v. Sizemore, 115 N.M. 753, 757, 858 P.2d 420, 424 (Ct.

 9 App. 1993). “Unless a defendant admits knowledge of the fact that goods he has

10 received are stolen, this knowledge of necessity must be established by circumstantial

11 evidence.” State v. Lindsey, 81 N.M. 173, 177, 464 P.2d 903, 907 (Ct. App. 1969).

12        We do not summarize all the evidence introduced at trial, as we deem the

13 following sufficient. Defendant said she received the trailer from her stepbrother, who

14 brought it to her property and told her she could have it without paying for it.

15 Defendant said she had her stepbrother sign a bill of sale for the trailer but when the

16 police found the trailer on her property, she was not able to produce it. Defendant

17 acknowledged that her stepbrother was “not a perfect person,” and that she had

18 suspicions that the trailer might be stolen. Defendant was experienced in purchasing

19 trailers and was familiar with how titles were changed at the motor vehicle division,

20 as well as how to check at the motor vehicle division who is the registered owner.

                                               3
 1 However, she never went to the motor vehicle division to find out who the registered

 2 owner was or to change title into her own name. When the trailer was discovered by

 3 the police on Defendant’s property, the license plate and eave with the “Wilderness”

 4 logo had been removed.

 5        While Defendant presented evidence favorable to her case, “[c]ontrary evidence

 6 supporting acquittal does not provide a basis for reversal because the jury is free to

 7 reject Defendant’s version of the facts.” Rojo, 1999-NMSC-001, ¶ 19. Viewing the

 8 evidence in the light most favorable to the verdict, and resolving all conflicts and

 9 indulging all reasonable inferences in favor of the verdict, id., we hold that the

10 circumstantial evidence presented at trial was sufficient to support a rational jury’s

11 determination that Defendant knew or believed the trailer to be stolen.

12 (B)    Market Value of Stolen Property

13        Defendant argues that the market value of the trailer was never established,

14 arguing that the only evidence presented regarding the value of the trailer was

15 Victim’s testimony that he traded a truck for the trailer, and the truck later sold for

16 $3000. Defendant further argues that the value of the trailer at the time she received

17 it was likewise not proved.

18        Defendant relies on State v. Contreras, 1996-NMCA-045, ¶ 9, 121 N.M. 550,

19 915 P.2d 306, for the proposition that “inferences based on conjecture” are an

20 insufficient basis for a determination of value. Defendant’s reliance on Contreras is

                                              4
 1 misplaced. In Contreras, trial testimony implied that the ticket price of a stolen

 2 necklace was in a range either above or below the amount required for conviction of

 3 the charged crime. Id. Because the evidence equally supported both hypotheses, the

 4 jury had no evidentiary basis upon which to infer the necklace’s actual value. Id. In

 5 contrast, the jury in this case could rationally infer that the market value of the trailer

 6 was over $2500 based on the Victim’s testimony.

 7        Defendant concedes that under New Mexico law, an owner’s testimony as to

 8 the value of stolen goods is sufficient to establish market value. See State v. Hughes,

 9 108 N.M. 143, 145-46, 767 P.2d 382, 384-85 (Ct. App. 1988) (“It is clear that an

10 owner of personal property may testify concerning the value of the property and that

11 such testimony is sufficient to support a jury’s determination of value.”); State v.

12 Zarafonetis, 81 N.M. 674, 677, 472 P.2d 388, 391 (Ct. App. 1970) (“It is a general

13 rule, contrary to [a] defendant’s contention, that an owner of chattel property is

14 competent to testify as to the value of his property.”). While Victim did not testify as

15 to the date of the trade, he was asked specifically what he believed to be the value of

16 the trailer in the summer of 2005, and he responded “approximately $3000.” Thus the

17 jury could properly and reasonably infer from all the evidence that when the trailer

18 was stolen in July 2005, its value was over $2500.

19        Viewing the evidence in the light most favorable to the verdict, and indulging

20 all reasonable inferences in favor of the verdict, we hold that the evidence presented

                                                5
 1 was sufficient to support a rational jury’s determination that the market value of the

 2 trailer exceeded $2500.

 3 2.     Jury Instruction

 4        Defendant contends that the trial court erred in failing to instruct the jury on the

 5 definition of “market value.” Defendant concedes that she did not object to the

 6 omission of this instruction during the trial. Accordingly, our review is limited to

 7 determining whether the omission amounted to fundamental error. See State v.

 8 Benally, 2001-NMSC-033, ¶ 12, 131 N.M. 258, 34 P.3d 1134.

 9        The jury was instructed on the essential elements of the crime in accordance

10 with UJI 14-1650 NMRA, which required the jury to find, as an element, that the

11 trailer had a market value of over $2500. UJI 14-1602 NMRA defines “market value”

12 and the use note to UJI 14-1602 directs that it is to be used “if market value is in

13 issue.” We therefore first determine if market value was in issue in this case.

14        In this case, Defendant did not present any evidence concerning the value of the

15 trailer, unlike the defendant in State v. Barber, 2004-NMSC-019, ¶¶ 11-12, 135 N.M.

16 621, 92 P.3d 633. The only evidence concerning the value of the trailer was that

17 presented by the State. Victim testified that he estimated the value of the trailer to be

18 $3000 because he traded a truck for the trailer, and the truck was subsequently sold

19 for $3000. While Defendant questioned Victim and the investigating officer about the

20 fact that they never ascertained the “Blue Book” value of the trailer, Defendant did not

                                               6
 1 introduce evidence establishing an alternate value for the trailer or that the $3000

 2 value was incorrect. Defense counsel’s cross examination about the value of the trailer

 3 was simply a challenge to the adequacy of Victim’s opinion about the value of the

 4 trailer. No competing evidence was presented placing market value of the trailer “in

 5 issue” for the jury to decide.

 6        Furthermore, to find fundamental error, “we must place all the facts and

 7 circumstances under close scrutiny to see whether the missing instruction caused such

 8 confusion that the jury could have convicted Defendant based upon a deficient

 9 understanding of the legal meaning of [the term] as an essential element of the crime.”

10 Id. ¶ 25. There is a distinction between jury instructions setting forth essential

11 elements of the crime and jury instructions which simply provide a definition or

12 amplification of an essential element. See State v. Doe, 100 N.M. 481, 483, 672 P.2d

13 654, 656 (1983). Furthermore, definitional instructions are not generally required

14 when the terms are used in their ordinary sense and no error is committed when no

15 instruction is given on a term or word with a common meaning. See State v.

16 Gonzales, 112 N.M. 544, 553, 817 P.2d 1186, 1195 (1991). A dictionary definition

17 of “market value” is “the price that a commodity can be expected to bring when sold

18 in a given market.” Webster’s New World Dictionary (3d Coll. ed. 1994). This

19 conventional understanding parallels the definition contained in UJI 14-1602: “the

20 price at which the property could ordinarily be bought or sold at the time” of the

                                              7
 1 alleged criminal act. We therefore conclude that the missing instruction did not cause

 2 such confusion that the jury could have convicted Defendant based upon a deficient

 3 understanding of the meaning of “market value.” We hold that no fundamental error

 4 occurred when the trial court failed to instruct the jury on the meaning of market value

 5 set forth in UJI 14-1602.

 6 3.     Motion for a New Trial

 7        Defendant asserts that the trial court committed error in refusing to grant a new

 8 trial based on newly discovered evidence. State v. Moreland, 2008-NMSC-031, ¶ 9,

 9 144 N.M. 192, 185 P.3d 363 directs:

10        Because the trial judge has observed the demeanor of the witnesses and
11        has heard all the evidence, . . . the function of passing on motions for
12        new trial belongs naturally and peculiarly to the trial court. [W]e will not
13        disturb a trial court’s exercise of discretion in denying or granting a
14        motion for a new trial unless there is a manifest abuse of discretion. An
15        abuse of discretion occurs when the ruling is clearly against the logic and
16        effect of the facts and circumstances of the case. We cannot say the trial
17        court abused its discretion by its ruling unless we can characterize it as
18        clearly untenable or not justified by reason. When there exist reasons
19        both supporting and detracting from a trial court decision, there is no
20        abuse of discretion.

21 (alterations in original) (internal quotation marks and citations omitted). Furthermore,

22 a motion for a new trial based on newly discovered evidence is governed by the

23 factors set forth in State v. Volpato, 102 N.M. 383, 384-85, 696 P.2d 471, 472-73

24 (1985). A new trial is warranted if:

25        the newly-discovered evidence is such that . . . (1) it will probably

                                               8
 1        change the result if a new trial is granted; (2) it must have been
 2        discovered since the trial; (3) it could not have been discovered before
 3        the trial by the exercise of due diligence; (4) it must be material; (5) it
 4        must not be merely cumulative; and (6) it must not be merely
 5        impeaching or contradictory.

 6 Id.

 7        We conclude that the first requirement was not satisfied. At the hearing on the

 8 motion for a new trial, Defendant’s stepbrother testified that a person named Jason

 9 Bizzell asked him to tow the trailer to Defendant’s property because he (Bizzell) had

10 heard that Defendant wanted to buy a trailer. Stepbrother also stated that he did not

11 know the trailer was stolen. Stepbrother testified that Defendant offered to pay

12 Bizzell $400, but would only do so when Bizzell provided her with the title. This

13 testimony directly conflicts with Defendant’s own trial testimony in which she stated

14 that when her stepbrother brought her the trailer, he told her that their parents did not

15 have room for it and that she could have it without payment. At the hearing

16 stepbrother also admitted that he had used a variety of drugs extensively, he was

17 currently incarcerated, he had previously been incarcerated for breaking and entering,

18 and he had previously stolen property. Therefore, it was within the realm of discretion

19 for the trial court to conclude that the stepbrother’s contradictory testimony would

20 have been given such weight by the jury that it would probably have changed the

21 outcome of the trial. See State v. Smith, 104 N.M. 329, 333, 721 P.2d 397, 401 (1986)

22 (holding that a trial court did not abuse its discretion in denying the defendant’s

                                               9
 1 motion for a new trial where the witness’s proposed testimony was “so subject to

 2 impeachment that a new jury, hearing it along with all the evidence offered at the first

 3 trial, would give [the witness’s] statements little weight and probably would not reach

 4 a different verdict”) overruled on other grounds by Gallegos v. Citizens Ins. Agency,

 5 108 N.M. 722, 731, 779 P.2d 99, 108 (1989). We therefore do not consider the

 6 remaining factors in considering whether a new trial on the basis of newly discovered

 7 evidence should have been granted in the discretion of the trial court. We hold that

 8 the trial court did not abuse its discretion in denying Defendant’s motion for a new

 9 trial.

10 CONCLUSION

11          The judgment and sentence is affirmed.

12          IT IS SO ORDERED.



13                                         ________________________________
14                                         MICHAEL E. VIGIL, Judge

15 WE CONCUR:




16 __________________________________
17 JONATHAN B. SUTIN, Chief Judge




18 __________________________________

                                              10
1 MICHAEL D. BUSTAMANTE, Judge




                             11